Citation Nr: 0317311	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for head injury 
residuals.

2.  Entitlement to service connection for neck injury 
residuals.

3.  Entitlement to service connection for back injury 
residuals.


REPRESENTATION

To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2000 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Associated with the veteran's claims folder are two VA Forms 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, each executed on February 4, 2003.  
On one form the veteran has named the Vietnam Era Veterans 
Association as his accredited representative, while on the 
other he has named The American Legion in that role.  A 
veteran cannot be represented by more than one service 
organization; see 38 C.F.R. § 20.601 (2002).  This matter 
must be clarified prior to further review of the veteran's 
claims by the Board.

Notwithstanding which, if any, representative the veteran 
selects, it is noted that an Informal Hearing Presentation, 
which would be submitted on his behalf by a representative, 
has not been proffered.  See 38 C.F.R. § 20.700(d) (2002).  
Such presentations are made by veteran service organization 
representatives co-located at VA in Washington, D.C.  The 
Board notes that one of the organizations named by the 
veteran, the Vietnam Era Veterans Association, apparently 
does not have representatives in Washington; if the veteran 
is to select that organization as his representative, VA is 
to arrange for the veteran's claims file to be made available 
to this organization so as to allow it the opportunity to 
submit argument on behalf of the veteran.  The veteran's 
claims file will, in such circumstances, be transferred to 
VA's Providence, Rhode Island, RO for this to be 
accomplished. 

This case is therefore REMANDED for the following:

1.  The veteran should be requested to 
indicate whether he wishes to be 
represented by The American Legion; by 
the Vietnam Era Veterans Association; by 
any other accredited organization, 
attorney, or agent; or desires no 
representation at all. 

2.  If the veteran selects as his 
representative an organization that is 
co-located at VA in Washington, the 
claims file is to be forwarded to that 
organization for preparation of an 
Informal Hearing Presentation.  If he 
selects an accredited attorney or agent, 
the claims file is to be forwarded to the 
attorney or agent named.  If he selects 
the Vietnam Era Veterans Association, his 
claims file is to be transferred to the 
Providence RO.

3.  If the veteran selects the Vietnam 
Era Veterans Association as his 
accredited representative, notice will be 
furnished to the Vietnam Era Veterans 
Association, 250 Prairie Avenue, 
Providence, Rhode Island 02905-2333, that 
the veteran's claims file is available at 
the Providence RO for review and 
preparation of an Informal Hearing 
Presentation.

4.  Following association with the 
veteran's claims folder of any Informal 
Hearing Presentation, or any other 
argument on his behalf resulting from the 
actions requested herein, the case is to 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of his 
claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




